DETAILED ACTION
This Office Action is in response to the communication(s) filed on 06/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I directed towards claims 1-3 in the reply filed on 6/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP2001003753A.
	Regarding claim 1, JP2001003753A discloses a precombustion chamber (sub chamber 2) gas engine (fig. 1, 2) comprising: a main-chamber forming portion forming a main combustion chamber (3); precombustion-chamber forming portion forming a precombustion chamber (2) communicating with the main combustion chamber via a plurality of nozzle holes (7b); and an ignition device (5) disposed at an upper portion of an interior of the precombustion chamber (fig. 1,2) and having an ignition portion spaced from a main chamber central axis of the main combustion chamber at a predetermined distance (see at least fig. 1), wherein, in a plan view, the precombustion chamber has a near-ignition region (right side closer to spark plug 5) in which the ignition portion is disposed and a far-ignition region (left side) opposite to the near-ignition region, the near-ignition region and the far-ignition region being separated by a borderline passing through a precombustion chamber central axis of the precombustion chamber (fig. 1) and perpendicular to a straight line passing through the precombustion chamber central axis and the ignition portion, and wherein the plurality of nozzle holes includes a specific far nozzle hole (left 7b) which is at least one nozzle hole in the far-ignition region and a specific near nozzle hole (right 7b) which is at least one nozzle hole in the near-ignition region, and a nozzle hole length of the specific far nozzle hole (left 7b) is shorter than a nozzle hole length of the specific near nozzle hole (right 7b) (see at least fig. 1, 2).
	Regarding claim 2, JP2001003753A further discloses wherein the specific near nozzle hole includes a nearest nozzle hole closest to the ignition portion among the plurality of nozzle holes in the near-ignition region in a plan view, and wherein the specific far nozzle hole includes a farthest nozzle hole farthest from the ignition portion among the plurality of nozzle holes in the far-ignition region in a plan view (fig. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2001003753A in view of Gleiter (US 4,098,232).
	Regarding claim 3, JP2001003753A discloses the invention above, but appears silent as to wherein the pre combustion chamber is offset from the center axis of the main combustion chamber.
	Gleiter disclose an internal combustion engine having a precombustion chamber (10, 29, 48, 67) which is offset from the center axis of the main combustion chamber (they are offset to the left of the chamber).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of JP2001003753A to having the precombustion chamber of being offset from the center axis of the main combustion chamber in order to improve swirl characteristics to improve mixing of air/fuel in the prechamber.
	For clarity as modified, the prechamber of JP2001003753A is offset from the centerline of the main chamber (to the left) and thus a distance between the main chamber central axis and a precombustion-chamber-side opening end of the specific far nozzle hole is longer than a distance between the main chamber central axis and a precombustion- chamber-side opening end of the specific near nozzle hole in the precombustion-chamber forming portion (fig. 4 of Gleiter and fig. 1,2 of JP2001003753A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747